Detailed Action

1. This Office Action is submitted in response to the Amendment filed 6-7-2021, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Arguments
2. Regarding the 112 rejection, the examiner agrees with Applicant’s Arguments filed on 6-7-2021, and the related 112 rejection is hereby withdrawn.
The remaining Applicant's arguments filed 6-7-2021 are moot in view of new grounds for rejection necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless;
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. Claims 1-15 are rejected under 35 U.S.C. 102 (a) (2) as being unpatentable over Zeidler; et. al., US Pat Pub No 2021/0210306. 
Regarding claim 1, Zeidler discloses scanning electron microscope 1 shown below in Figure 1, a charged particle beam apparatus for inspecting a wafer that includes; multiple charged particle beams 3 that are focused by objective lens system 100 to impinge on the surface of object 7 as beam spots 5, and generate secondary electrons that are formed into multiple beams 9 by objective lens 102, which are projected by projection system 102, 205 onto electron detector 209 that includes first electron detector 213 and second electron detector 218 (note Figure 2 and Figure 10) whose output signals are processed by imaging system 221 to generate images of the object 7. See also [0039]-[0043]; [0052] and [0061].

    PNG
    media_image1.png
    821
    598
    media_image1.png
    Greyscale

Regarding the last limitation of claim 1 that includes determining an alignment characteristic; Zeidler discloses at [0041]-[0044] and [0056] that the detection system is configured to detect the signals generated by the foci of the impinging beams 5 (multiple beam spots) on object surface 7 (note excerpt I2 in Figure 1), which are fed as secondary electron 
One of ordinary skill in the art would recognize that determining the foci or focal position of the impinging beams 5, is equivalent to determining the claimed alignment characteristic, as described at [0022] of the applicant’s published specification.
Zeidler also discloses using the second electron detector to determine an alignment characteristic associated with the first electron detection device. See page 10; claims 26 and 40 of Zeidler. 
Regarding claims 2-9, Zeidler discloses a charged particle beam apparatus 1 for inspecting a wafer that includes determining the claimed alignment characteristic for multiple impinging beam spots 5 on wafer 7, and plural secondary beams 9 projected onto detector surface 211, which includes determining focus quality; the projection system and first and second electron detection devices of claims 2-5, 7 and 9, as described above regarding claim 1.
Zeidler also discloses using controller 235 to determine from imagse of the detection signals, the intensity of each beam 9, which is assigned to the respective detectors of the first and second electron detection devices of claim6. See [0056] and [0057].
Zeidler fails to explicitly disclose calibrating the apparatus based on the  alignment characteristic of claim 8; however, it would have been obvious to one of ordinary skill that using the controller 235 to determine which beam 9 intensities are assigned to which detector, in accordance with Zeigler is equivalent to calibrating the apparatus.
Regarding claims 10-14, Zeidler discloses a charged particle beam apparatus 1 for inspecting a wafer that includes the first and second electron detection devices, as described above regarding claim 1, where Zeidler also discloses that secondary electron beams 9 strike electron converter 207 (note Figure 2) and generate photons (the electron-to-light conversion unit 
Zeidler further discloses at [0056] and [0057] using an infrared camera or CCD as light detector 237 (note Figure 10) to convert the plurality of secondary electron beams 9 to a plurality of light beams, and using a scintillator layer on electron converter 207, as well as using silicon drift detectors and PIN diodes for detector elements, which are direct detection devices (DDD), per claims 10-14. See also [0043]; [0057]; [0081] and [0088].
Regarding claim 15, Zeidler discloses a multiple charged particle beam apparatus 1 for inspecting a wafer that is used to perform all the steps of this method claim, as described above regarding claims 1-14.

Conclusion	
The Amendment filed on 6-7-2021 has been considered but the arguments are moot in view of new grounds for rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim

can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
July 28, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881